   8:21-cv-00100-RFR-MDN Doc # 10 Filed: 04/15/21 Page 1 of 1 - Page ID # 84




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JAMES F. LECHTENBERG,

                        Plaintiff,                                     8:21CV100

        vs.
                                                              ORDER TO SHOW CAUSE
GARY L. SIVERSON, AMY SIVERSON,
and G & A FEEDERS LLC, a Nebraska
Limited Liability Company;

                        Defendants.



       On March 11, 2021, the Office of the Clerk sent a letter (Filing No. 3) to attorney Eric A.
Scott directing him to register for admission to practice in this court and to register for the Case
Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the District of
Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of April 15, 2021, the above
attorney has not registered for the Case Management/Electronic Case files (CM/ECF system).
Accordingly,
       IT IS ORDERED: On or before April 30, 2021, Eric A. Scott shall either comply with
the requests set forth in the letters from the Clerk of the Court or show cause by written affidavit
why he cannot comply with the rules of the Court. Failure to comply with this order will result in
being removed as counsel of record.
       Dated this 15th day of April, 2021.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
